Citation Nr: 1044423	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  97-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently rated as 70 percent from January 1995.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1941 to 
November 1945.

These matters come before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision (increased rating) and an April 
2002 rating decision (TDIU) of the Department of Veterans Affairs 
(VA), Regional Office (RO) in San Juan, Puerto Rico.  

In May 1997, the Veteran and a witness testified before a 
Decision Review Officer in San Juan, Puerto Rico.  A transcript 
of that hearing is of record.

These matters were previously before the Board in April 2006 when 
the Board denied the Veteran's claim for TDIU and granted the 
Veteran an increased evaluation of 70 percent for major 
depression.  In a May 2006 decision, the RO effectuated the 70 
percent evaluation.  The Veteran appealed the April 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision dated in October 2009, 
the Court vacated the Board's April 2006 decision and remanded 
the case to the Board to obtain a VA examination and for 
consideration of the Veteran's claim under 38 C.F.R. § 4.16(c), 
which was in effect at the time he filed his claim.  In June 
2010, the Board remanded the Veteran's claim for development 
consistent with the Court's decision.  The Board notes that the 
RO failed to comply with the Court's decision, and the Board's 
remand, in that it failed to adjudicate the Veteran's claim under 
the version of 38 C.F.R. § 4.16(c) as in effect prior to November 
7, 1996.  

Because the Veteran's service-connected major depression must be 
considered under both the former version of 38 C.F.R. § 4.16(c), 
which authorizes a 100 percent schedular evaluation, and the 
current version of 38 C.F.R. § 4.16, which authorizes TDIU, the 
Board has listed the Veteran's claim as two separate issues.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is obligated by law to ensure that the AOJ complies 
with its directives. The Court has stated that compliance by the 
Board or the AOJ is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  The 
claims folder does not reflect that the AOJ substantially 
complied with the Board's directives set forth in June 2010 with 
regard to the adjudication under 38 C.F.R. § 4.16(c) as in effect 
prior to November 7, 1996.  The RO must consider that the 
Veteran's sole service-connected disability is rated 70 percent, 
and that if such service-connected major depression precludes him 
from securing or following a substantially gainful occupation, 
the Veteran is entitled to a 100 percent schedular evaluation.  
The Board notes that the RO has previously considered whether the 
Veteran is entitled to TDIU under the current 38 C.F.R. § 4.16; 
however, the Veteran is also entitled to RO consideration of 
whether his condition warrants a 100 percent schedular evaluation 
under the version of 38 C.F.R. § 4.16(c) as in effect prior to 
November 7, 1996. 

In addition, the Board notes that the August 2010 VA examiner did 
not provide a diagnosis of the Veteran with regard to his mental 
disorder, nor did she provide a Global Assessment of Functioning 
(GAF) score.  This was presumably because the examiner was unable 
to conduct a full examination of the Veteran due to the Veteran's 
complaints of "chest pain"; thus, the examiner obtained 
information regarding the Veteran from the Veteran's son.  The 
Board is mindful that the Veteran is 90 years old and has several 
disabilities; nevertheless, it has been determined that another 
VA examination would be useful to fairly adjudicate the appeal.  

Additionally, the RO must consider the Veteran's claim for a 
total disability rating for compensation purposes based on 
individual unemployability under the current version of 38 C.F.R. 
§ 4.16, with consideration of all additional evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his depression 
since 1995.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to by 
the Veteran, not already of record, including 
any outstanding ongoing VA outpatient 
treatment records.

2.  Following completion of the above, 
including affording an appropriate period to 
respond, schedule the Veteran for another VA 
psychiatric examination to determine the 
nature and severity of the service-connected 
major depression.  All indicated tests should 
be performed and a Global Assessment of 
Functioning score should be assigned based 
solely on the service-connected major 
depression.  

The examiner must provide an opinion as to 
whether the Veteran's service-connected major 
depression, with consideration of all 
medications taken for such disability, and 
consistent with the Veteran's education and 
occupational experience, irrespective of age 
and any non-service-connected disabilities, 
precludes him from securing or following a 
substantially gainful occupation.  The claims 
folder should be reviewed in conjunction with 
such examination and the examination report 
should indicate that such a review was 
performed.  All opinions expressed should be 
accompanied by a complete rationale.

The Veteran should be advised that failure to 
appear for an examination, and without good 
cause, could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 (2010).  

3.  Thereafter, readjudicate the issues on 
appeal under the provisions of 38 C.F.R. 
§ 4.16(c) as in effect prior to November 
7, 1996, and under the current 38 C.F.R. 
§ 4.16.  If any benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.  
Thereafter, the claims should be returned to 
the Board as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



